Exhibit 10.1

 



DARIOHEALTH CORP.

 

October __, 2017

 

_________

_________

_________

 

Re: Exchange Agreement

 

 

Dear _____:


       Reference is made to that certain Common Stock Purchase Warrant issued by
DarioHealth Corp., a Delaware corporation (the “Company”), to _________ (the
“Purchaser”), dated as of __________, 2017 (the “Warrant”), attached hereto as
Exhibit A, pursuant to which the Company granted the Purchaser a right to
acquire up to an aggregate of _____ shares of common stock, par value $0.0001
per share (the “Common Stock”), of the Company at a per share exercise price of
$3.50 (subject to certain adjustments as provided in the Warrant). The Warrant
is one of a series of similar warrants issued by the Company pursuant to that
certain Securities Purchase Agreement dated __________, 2017 by and among the
Company and the purchasers identified therein (the “Securities Purchase
Agreement”). Capitalized terms not otherwise defined herein shall have the
meanings given to them in the Securities Purchase Agreement and the Warrant.


       This letter agreement (the “Agreement”) is intended to document the
agreement and understanding with respect to the circumstances under which (i)
the Purchaser shall surrender the Warrant for cancellation, and (ii) the Company
shall issue the Purchasers restricted shares of Common Stock as set forth
herein.


The Company and the Purchaser have agreed as follows:

 

1.Surrender of the Warrant. Within 21 days from the date of this Agreement, the
Purchaser shall surrender the Warrant for cancellation by delivery of the
original Warrant (or a lost warrant affidavit with customary indemnity) to the
Company at its address above or to the Company’s counsel, Zysman, Aharoni, Gayer
and Sullivan & Worcester, LLP, 1633 Broadway, New York, NY 10019, Attention:
Oded Har-Even, Esq.

 

2.Issuance of Replacement Shares. In connection with the surrender of the
Warrant by the Purchaser, as set forth herein, and in order to induce the
Purchaser to surrender the Warrant, upon delivery of the items pursuant to
Section 1 hereof, the Company shall issue the Purchaser an aggregate of _____
shares of Common Stock (the “Replacement Shares”).

 

3.Representations and Warranties of the Purchaser. The Purchaser shall be bound
by and observe all the provisions and conditions of the Securities Purchase
Agreement applicable to the Purchaser and hereby confirms the accuracy of the
representations and warranties of the Purchaser set forth in Section 3.2 of the
Securities Purchase Agreement in all material respects.

 



 1 

 

 

4.Representations and Warranties of the Company. The Company hereby confirms the
accuracy of the representations and warranties of the Company set forth in
Section 3.1 of the Securities Purchase Agreement in all material respects except
as such representations and warranties may have been changed, supplemented or
amended by disclosure in SEC Reports filed subsequent to January 9, 2017.

 

5.Governing Law and Jurisdiction. This Agreement and the rights and obligations,
of the parties hereunder shall be construed, enforced and interpreted according
to the laws of the State of New York, without giving effect to its principles of
conflict or choice of laws. Each party agrees that all legal proceedings
concerning the interpretations and enforcement of this Agreement and the
transaction contemplated hereunder shall be commenced exclusively in the state
and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York located in New York County and the United States District Court for the
Southern District of New York for the adjudication of any dispute hereunder or
in connection herewith.

 

6.Miscellaneous. This Agreement represents the entire agreement between the
parties with respect to the subject matter hereof and may not be modified or
amended except by a written instrument duly executed by the parties. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and when a counterpart has been executed by
each of the parties hereto, all of the counterparts, when taken together, shall
constitute one and the same agreement. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, such provision
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

 

 

[signature page follows]

 

 2 

 

 

Please execute this Agreement in the space provided below in order to evidence
your agreement with the terms hereof.


Sincerely,

DARIOHEALTH CORP.





By:    

Name:
Title:


ACCEPTED AND AGREED:

PURCHASER:

 

 




By:    

Name:
Title:


 



Date:    

 

 

 3 

 

 

 

EXHIBIT A

 

2017 Warrant

 

See attached.

 

 

 



 4 

 

 

 

 

